Case 5:20-cv-00102-JPB Document 241 Filed 11/20/20 Page 1 of 1 PageID #: 1954




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               AT WHEELING

 WEIRTON AREA WATER BOARD and                  )
 CITY OF WEIRTON,                              )
                                               )
               Plaintiffs,                     )
                                               )      CIVIL ACTION NO. 5:20-CV-102
        v.                                     )
                                               )
 3M COMPANY, E.I. DUPONT DE                    )
 NEMOURS & COMPANY, THE                        )      Judge John Preston Bailey
 CHEMOURS COMPANY, THE                         )
 CHEMOURS COMPANY FC, LLC,                     )
 CORTEVA, INC., DUPONT DE                      )
 NEMOURS, INC., AGC CHEMICALS                  )
 AMERICAS INC., ARCHROMA U.S., INC.,           )
 ARKEMA, INC., BASF CORPORATION,               )
 CHEMDESIGN PRODUCTS, INC.,                    )
 CHEMGUARD INC., CHEMICALS, INC.,              )
 CLARIANT CORPORATION, DAIKIN                  )
 AMERICA INC., DEEPWATER                       )
 CHEMICALS, INC., DYNAX                        )
 CORPORATION, DYNEON, INC.,                    )
 SOLVAY SPECIALTY POLYMERS USA,                )
 LLC, SOLVAY USA, INC., THE ELE                )
 CORPORATION, ARCELORMITTAL                    )
 WEIRTON LLC, and NEO INDUSTRIES               )
 (WEIRTON), INC.,                              )
                                               )
               Defendants.                     )

                              CERTIFICATE OF SERVICE

       I, Andrew B. Cook, counsel for Defendant, 3M Company, hereby certify that on the 20th
day of November, 2020, I served the foregoing “DEFENDANT 3M COMPANY’S RULE
26(a)(1) INITIAL DISCLOSURES” on all counsel of record via electronic mail.


                                               /s/ Andrew B. Cooke
                                               ANDREW B. COOKE (WV Bar No. 6564)
